Citation Nr: 1037598	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for Type II Diabetes 
Mellitus.

3.  Entitlement to service connection for depression, including 
as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a skin disorder 
characterized by cysts or growths on the neck.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

As support for his claims, the Veteran testified at a hearing at 
the RO in April 2010 before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.  
During the hearing the Veteran submitted additional evidence and 
waived his right to have to RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

Regrettably, the claims for service connection for Type II 
Diabetes Mellitus, a skin disorder characterized by cysts, and 
depression must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and deciding, 
indeed granting, the remaining claim for service connection for 
headaches.




FINDING OF FACT

There is competent and credible evidence showing the Veteran has 
experienced recurring headaches rather continuously since his 
military service, so it is just as likely as not they date back 
to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).  That is to say, even if, for the sake 
of argument, there has not been compliance with the duty to 
notify and assist provisions of the VCAA, this ultimately would 
be inconsequential and, therefore, at most nonprejudicial, so not 
outcome determinative of the claim.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Consideration of whether there has been compliance with these 
provisions of the VCAA concerning the remaining claims on appeal 
will be addressed once all remand development of these remaining 
claims has been completed.



II.  Entitlement to Service Connection for Headaches

The Veteran contends he has experienced recurring headaches 
rather continuously since his military service.  And after 
reviewing the evidence of record, the Board finds that it 
supports his claim for service connection.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence relating the current disorder to service must 
be medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Id.



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden elements to etiologically link the 
current disability to service is by demonstrating continuity of 
symptomatology.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
ringing in the ears (tinnitus), flat feet (pes planus), etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.

In determining whether service connection is warranted for a 
disability, VA adjudicators are responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise (meaning about evenly balanced for and against 
the claim), with the Veteran prevailing in either event.  
Conversely, the claim must be denied if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is have proof he has the claimed disability - 
headaches.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In the absence of this proof, there can be no valid claim because 
there is no current disability to relate to his military service.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The June 1999 separation examination, 
discussed in the findings of the November 1999 Medical Evaluation 
Board (MEB), confirmed the Veteran had received a diagnosis of 
headaches during his service.  Moreover, his VA outpatient 
treatment records since service also list this as an ongoing 
diagnosis from October 2009 through April 2010.  So he has 
established that he had headaches while in service and has again 
during the several years since his discharge in March 2000.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability).  See, too, McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (further clarifying that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether the headaches 
noted in service were chronic, meaning permanent, as suggested by 
the more recent diagnosis.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's service treatment records (STRs) are unremarkable 
for complaints, treatment or a diagnosis of a headache disorder 
until his June 1999 separation examination.  But during that 
evaluation, it was noted he had a history of headaches, so not 
just at the time of that evaluation, but also in years prior.  
The examining doctor attributed the Veteran's headaches to both 
stress and back pain, which in turn was the result of a back 
injury he had sustained in service.  And the consequent 
disability from that back injury since has been service 
connected.  So since, according this evidence, the headaches (at 
least at that time) were attributable to the back injury and 
resultant disability, the residual headaches would warrant also 
being service connected secondary to that back injury and 
consequent disability.  See 38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  See also Wallin v. West, 
11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).



Additionally, as mentioned, the Veteran's post-service VA 
outpatient treatment records list additional, more recent, 
diagnoses of headaches beginning in October 2009 and continuing 
through April 2010.  The Veteran alleges these headaches were 
persistent in the interim, dating back to his military service.  
And, even as a layman, he is competent to make this assertion.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, during service and since, even where not 
corroborated by contemporaneous medical evidence).  As he stated 
in his April 2010 Travel Board hearing testimony, his headaches 
were "massive" and the "pain got to be pretty unbearable."  
His hearing testimony is corroborated by the report of his 
military separation examination in 1999, and subsequent MEB, 
which together confirmed he had been experiencing headaches that 
had originated during his service.  And his lay testimony and VA 
outpatient treatment records from October 2009 to April 2010, 
especially considered together, establish he has continued to 
experience these same type headaches during the several years 
since his discharge from service in March 2000.  Thus, the Board 
finds that his lay testimony is competent and credible to show, 
along with this other evidence, that his headaches originated 
during his service and have persisted since.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997). 

Therefore, service connection is established based on chronicity 
in service or continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  This is especially true when resolving all 
reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  So service connection for 
headaches must be granted.


ORDER

The claim for service connection for headaches is granted.


REMAND

Regarding his remaining claims, the Veteran alleges he first 
noticed cysts or growths on his neck after receiving an anthrax 
vaccination in service, at least one of which subsequently had to 
be surgically removed prior to his discharge.  He adds that he 
has another very similar one now, ergo, the connection to his 
service.  He also contends that his diabetes, whether Type I or 
II (he says his doctors are uncertain), in any event dates back 
to his service since he was first told when examined for 
separation that he had elevated blood sugar, which he believes 
was an early (i.e., prodromal) manifestation of this condition, 
though not actually diagnosed until later.  And, finally, he 
attributes his depression to his service-connected low back 
disability, which he points out resulted in his 
honorable discharge from active duty and has had a profound 
impact on his resultant earning potential during the years since 
in his civilian life.  He says that, because of his low back 
disability, he eventually could no longer work at a good job at 
Intel, in turn requiring him to obtain alternative employment 
with VA at about 40 percent less pay, and that his low back 
disability has had equally profound impacts in other areas of his 
life as well.

These claims must be further developed, however, before being 
decided on appeal.  And although the Board sincerely regrets the 
resultant additional delay, a remand is necessary to ensure there 
is a complete record upon which to decide these claims so the 
Veteran is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.



There is no disputing the Veteran has diabetes.  He first 
received this diagnosis in September 2004 from a VA treating 
physician that concluded it was Type II (adult onset).  The 
Veteran previously had been told he had elevated blood sugar 
while in service, as evidenced by the report of his June 1999 
military separation examination and November 1999 MEB findings 
(listing his glucose level at the time as 101), and according to 
a civilian employment physical in March 2000 (listing it as 139) 
- keeping in mind that his military service had just ended 
earlier that same month.

Diabetes Mellitus, even if not diagnosed during service, will be 
presumed to have been incurred in service if it manifested to a 
compensable degree (of at least 10-percent disabling) within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  This minimum compensable rating of 
10 percent merely requires that the diabetes have been manageable 
by restricted diet only.  38 C.F.R. § 4.119, DC 7913.

This diagnosis of Type II Diabetes Mellitus was reaffirmed by a 
private physician, Dr. M.H., in treatment records dated from 
September 2005 to March 2006.  There also are notations in the 
Veteran's VA treatment records, however, dated in September 2009, 
listing a diagnosis of Type I Diabetes Mellitus rather than Type 
II.  So clarification is first needed as to which specific 
variant he has (Type I or II).  But irrespective of that, since 
the presumption of service incurrence applies to both, there 
equally needs to be some medical indication of the likelihood the 
notation of elevated blood sugar just prior to his discharge from 
service, and again rather immediately after during the physical 
examination for his civilian employment, was an early (prodromal) 
manifestation of this later diagnosed condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Secondly, the Veteran initially received a diagnosis of 
adjustment disorder, depressed mood, following a VA compensation 
examination in May 2005.  Thereafter, in September 2005, he was 
specifically diagnosed with depression by his private physician, 
Dr. M.H.  Moreover, his VA outpatient records show continued 
treatment for this disorder until April 2010, when he had his 
hearing.

The Veteran, as mentioned, attributes this depression - which he 
believes is chronic, to the severe impact his service-connected 
low back disability has had on all aspects of his life, including 
especially on his earning potential.  So this claim is predicated 
on the notion his depression is secondary to, i.e., proximately 
due to, the result of, or aggravated by his already service-
connected low back disability.  See 38 C.F.R. § 3.310(a) and (b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 
237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

In May 2005, the Veteran had a VA compensation examination to 
determine whether his depression is due to his already service-
connected low back disability.  The VA examiner concluded the 
depression did not appear to be primarily the physiological 
result of lower back pain - the criterion that must be met for a 
diagnosis of mood disorder secondary to a medical illness.  
Instead, this examiner attributed the Veteran's depression to his 
diagnosis of diabetes mellitus and other life stressors.  
However, this examiner did not specifically define or clarify 
what these other life stressors were.  He also did not 
definitively indicate whether the service-connected low back 
disability - specifically its resultant affect on the Veteran's 
life and earning potential, has nonetheless aggravated the 
depression (even if it did not necessarily cause it).  Moreover, 
this examiner did not address whether the Veteran's depression 
may be directly related to his military service.  
See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(indicating that all potential theories of entitlement to service 
connection must be addressed - direct, presumptive, and 
secondary).  And in any event, if, per chance, the diabetes is 
itself determined on remand to relate back to the Veteran's 
military service to the initial indication of elevated blood 
sugar just prior to his discharge, this in turn would suggest 
additional entitlement to secondary service connection for the 
consequent depression according to the May 2005 VA examiner.

Finally, the Veteran's VA outpatient treatment records also show 
a diagnosis of a skin disorder in the form of cysts on his neck 
and scalp area in October 2009.  A VA treating physician noted 
the Veteran had scalp and neck deep-seated masses, most 
consistent with pilar cysts.  His VA treatment records confirm he 
has received ongoing treatment since, up to and including in 
April 2010 when he had a hearing.

The Veteran's STRs do not specifically mention he had cysts on 
his neck.  But there are numerous notations concerning rashes, 
eczema and other skin disorders during his service.  
Additionally, his VA outpatient treatment records dating from 
October 2009 note he claims the problems had occurred much 
earlier, indeed some 10 years prior while he was in service.  So 
additional medical comment also is needed to determine any 
potential relationship between the current cysts or growths and 
those he says he first noticed while in service.  Further in this 
regard, he is competent to say he had these same or similar cysts 
while in service.  And in Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court determined an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
his STRs to provide a negative opinion.  So for purposes of 
obtaining this additional medical comment or opinion, the 
examiner must consider the Veteran's lay report of the same or 
similar cysts while in service, although the Board will still 
have the responsibility of determining whether his lay testimony 
concerning this is also credible to, in turn, ultimately have 
probative value.  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate VA 
compensation examinations to obtain medical 
nexus opinions concerning the etiology of his 
diabetes, depression, and skin disorder 
(cysts, etc.), but especially the likelihood 
(very likely, as likely as not, or unlikely) 
any of these current disorders are 
attributable to his military service or date 
back to his service, including by way of a 
service-connected disability.

To facilitate making these important 
determinations, it is imperative the 
designated VA examiners review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and other 
history.

The examinations should include any 
diagnostic testing or evaluation deemed 
necessary.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims.  

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.



a) Concerning the Veteran's Diabetes 
Mellitus, the VA examiner is asked to 
first clarify whether the Veteran has Type 
I or II, as the record indicates he has 
received diagnoses of both.  But 
irrespective of what particular variant he 
has, the VA examiner must also provide an 
opinion on the etiology of this disease, 
but especially in terms of whether the 
initial notation of elevated blood sugar 
in June or November 1999 of 101, just a 
few months before the Veteran's discharge 
from service in March 2000, and the 
additional elevated glucose reading of 139 
during a civilian employment physical 
later in March 2000, so rather immediately 
after his discharge from the military, 
were early (i.e., prodromal) indications 
of diabetes, again, irrespective of the 
particular variant, although he did not 
actually first receive this diagnosis 
until later, in September 2004.

b) The Veteran's depression was previously 
determined during a May 2005 VA 
examination to be secondary to his 
diagnosis of diabetes mellitus, 
rather than his service-connected low back 
disability.  But if as a result of this 
remand development it is conceded the 
diabetes also dates back to his service, 
then this in turn would suggest additional 
entitlement to secondary service 
connection for the depression.  In any 
event, additional medical comment is 
needed concerning the likelihood the 
service-connected low back disability has 
alternatively aggravated the depression 
(even if it did not necessarily cause it), 
and still yet, the likelihood the 
depression is directly related to the 
Veteran's military service.

c) In assessing the etiology of the 
Veteran's skin disorder, characterized by 
cysts or growths on his neck, medical 
comment is needed concerning whether an 
Anthrax vaccine he reportedly received in 
service caused adverse reactions resulting 
in these cysts, growths or other skin 
disorders complained about or noted in 
service.  
   
Because the Veteran is competent even as a 
layman to report first noticing cysts on 
his neck during service after that 
vaccination, and especially considering 
the other skin disorders he has already 
experienced and that are documented in the 
record, as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of any manifestation 
during his military service in determining 
whether any current disability may have 
originated in service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and, 
instead, relied on the absence of evidence 
in the Veteran's STRs to provide a 
negative opinion).

The examiners must discuss the rationale of 
their opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



2.  Then readjudicate these remaining claims in 
light of the additional evidence.  If they are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to submit additional evidence 
and/or argument in response before returning the 
file to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


